IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE BANK OF NEW YORK MELLON FKA           : No. 314 EAL 2018
THE BANK OF NEW YORK AS TRUSTEE           :
FOR THE CERTIFICATEHOLDERS THE            :
CWABS, INC., ASSET-BACKED                 : Petition for Allowance of Appeal from
CERTIFICATES, SERIES 2007-5,              : the Order of the Superior Court
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ANTHONY S. O'QUINN,                       :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.